DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07 October 2022 has been entered.
Status of the Claims
Applicant amended claims 1-4, 16, 68 and 71; canceled claims 7, 35, 36, 66 and 70; and added five new claims (claims 75-79).  Claims 1-6, 8-17, 34, 65, 67-69, and 71-79 are pending.  Claims 34, 65, and 69 remain withdrawn from consideration because each of those claims is directed to a non-election invention or species.  Claims 1-6, 8-17, 67, 68, and 71-79 are considered below.
Status of the Rejections
The rejection of claim 71 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s amendment thereto.
The rejection of claims 1, 2, 5, 6, 10 11-13, 15, 17, and 68 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Kikuchi (US 5,993,863) is withdrawn in view of Applicant’s narrowing amendments to claim 1.
The rejection of claims 1-6, 8-17, 67, and 68 under 35 U.S.C. 103 as being unpatentable over Pinoie (US 2021/0069138 A1) in view of Vanek (“ASPEN position paper: recommendations for changes in commercially available parenteral multivitamin and multi–trace element products.” Nutrition in Clinical Practice 27.4 (2012): 440-491) is withdrawn in view of Applicant’s narrowing amendments to claim 1.
The rejection of the claims under 35 U.S.C. 112(b) as being indefinite is new.  
The rejection of claims 1-6, 8-17, 67, 68, and 71-79 under 35 U.S.C. 103 as being unpatentable over Kabiven (Prescribing Information. Fresenius Kabi (2016) 1-26) in view of Addamel N (Letter to U.S. Healthcare Professionals regarding Adult Multi-Trace Element Availability. Fresenius Kabi (May 29, 2013)) or Vanek (“ASPEN position paper: recommendations for changes in commercially available parenteral multivitamin and multi–trace element products.” Nutrition in Clinical Practice 27.4 (2012): 440-491) is new.  The Declaration under 37 CFR 1.132 filed by Applicant on 07 October 2022 is considered in paragraphs 36-40 of this Office action.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6, 8-17, 67, 68, and 71-79 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 1, the italicized segment of the following limitation is unclear: “the trace element comprising at least one of zinc, copper, selenium, or manganese, the trace element containing no chromium or not to exceed 1 µg of chromium per 1 mL of trace element” (emphasis added).  None of the recited trace elements is a liquid at standard temperature and pressure.  This causes confusion over the scope of the concentration range limitation, which is expressed in milliliters.  Are the trace elements present in a solution?  Perhaps the claim should refer to a solution comprising trace elements selected from the group consisting of zinc, copper, selenium, manganese, and combinations thereof?  Furthermore, the trace element solution is not a discrete constituent of the parenteral nutrition composition.  Rather, the parenteral nutrition composition comprises the trace element solution.  Consequently, there is no way of ascertaining to a reasonable degree of certainty whether any chromium present in the parenteral nutrition composition (1) should be allocated to the trace element solution for the purpose of determining whether the 1 µg/mL concentration limit relating thereto has been satisfied or, instead, (2) should be allocated to the remainder of the parenteral composition.  In other words, how does one know whether any chromium present in the parenteral nutrition composition originated from the trace element solution?  This rationale additionally applies to claim 12, which depends on claim 1 and recites the following limitation: “wherein the trace element is nonpyrogenic and has no chromium.”  This rationale applies also to claim 68, which depends on claim 1 and recites the following limitation: “wherein the trace element contains chromium in an amount not to exceed 0.5 µg/mL of the trace element.”  These deficiencies render claims 1, 12, 68, and all claims depending thereon indefinite.
In further regard to claim 1, the following limitation is unclear: “the parenteral nutrition containing no chromium or not to exceed 1 µg of chromium.”  The foregoing chromium range relates to an absolute amount, rather than a concentration.  This is confusing because the claim is not directed to a solid unit dosage form, such as a tablet or capsule, or a liquid unit dosage form, such as an ampoule containing a fixed volume of liquid.  This deficiency renders claim 1 and all claims depending thereon indefinite.
Regarding claim 75, the following limitation is unclear: “wherein the trace element contains no more than 1.5 µg/mL of aluminum.”  The parenteral nutrition composition comprises the trace element solution, which is not a discrete constituent thereof.  Consequently, there is no way of ascertaining to a reasonable degree of certainty whether any aluminum present in the parenteral nutrition composition (1) should be allocated to the trace element solution for the purpose of determining whether the 1.5 µg/mL concentration limit relating thereto has been satisfied or, instead, (2) should be allocated to the remainder of the parenteral composition.  In other words, how does one know whether any aluminum present in the parenteral nutrition composition originated from the trace element solution?  This rationale applies also to claim 77, which depends on claim 1 and recites the following limitation: “wherein the trace element contains no aluminum.”  
Regarding claim 76, the combination of ranges recited in the following limitation is unclear: “wherein the parenteral nutrition contains no more than about 0.2 µg/L to about 6 µg/L of aluminum.”  This claim recites both a narrow range (no more than about 0.2 µg/L of aluminum) and a broad range (no more than about 6 µg/L of aluminum).  MPEP § 2173.05(c)(I) (“Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible.”).  
Regarding claim 78, the parenteral nutrition composition comprises the trace element solution, which is not a discrete constituent thereof.  Consequently, there is no way of ascertaining to a reasonable degree of certainty whether any molybdenum present in the parenteral nutrition composition (1) should be allocated to the trace element solution or, instead, (2) should be allocated to the remainder of the parenteral composition.  In other words, how does one know whether any molybdenum present in the parenteral nutrition composition originated from the trace element solution?  
Regarding claim 79, there is no antecedent basis for the following limitation: “the dose.”  This deficiency renders the claim indefinite.  MPEP § 2173.05(e) (lack of antecedent basis).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. d
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-17, 67, 68, and 71-79 are rejected under 35 U.S.C. 103 as being unpatentable over Kabiven (Prescribing Information. Fresenius Kabi (2016) 1-26) in view of Addamel N (Letter to U.S. Healthcare Professionals regarding Adult Multi-Trace Element Availability. Fresenius Kabi (May 29, 2013)) or Vanek (“ASPEN position paper: recommendations for changes in commercially available parenteral multivitamin and multi–trace element products.” Nutrition in Clinical Practice 27.4 (2012): 440-491).
Kabiven is directed to the prescribing information for a parenteral nutrition composition intended for delivery via intravenous infusion (pages 1-2).
Kabiven, which is manufactured by Fresenius Kabi, is provided in a form of a three-chambered bag, wherein the chambers comprise lipids, amino acids, and dextrose, respectively (pages 4-5 and 26).  The bag is activated by rolling tightly from the top of the bag down toward the ports while applying pressure until the vertical seals break, causing the contents of the chambers to intermix (page 6).  The result is a combination of a combination of amino acids, electrolytes, dextrose, and lipids in a fixed volume and concentration (page 9).  The contents, which are disclosed in Table 2 on pages 11-12, include lysine (the species of amino acid elected by Applicant), dextrose monohydrate (the species of dextrose previously elected by Applicant), soybean oil (the species of lipid previously elected by Applicant), and sodium acetate trihydrate (the species of electrolyte previously elected by Applicant).  Kabiven contains no more than 25 mcg/L of aluminum (page 16) and has a pH of 5.6 (page 12).
Kabiven discloses that following activation, multivitamins and trace elements can be added via the white additive port, to achieve total parenteral nutrition (pages 3, 5, and 7).
However, Kabiven does not disclose any trace element formulations.  As explained below, either Addamel N or Vanek compensates for this deficiency.
Addamel N is directed to an adult multi-trace element formulation manufactured by Fresenius Kabi (page 1).
Page 1 teaches that Addamel N comprises zinc (0.65 mg/mL), copper (0.13 mg/mL), manganese (0.027 mg/mL), selenium (3.2 µg/mL), and chromium (1 µg/mL).
Page 3 teaches that Addamel N is “physically compatible with the electrolytes and vitamins usually present in the amino acid/dextrose solution used for parenteral nutrition.”
Vanek is directed to recommendations for changes in commercially-available parenteral multivitamin and multi-trace element products (title).
In Table 13 (page 451), Vanek teaches six parenteral multi-trace element formulations that are commercially-available in Europe.  One of those formulations is Peditrace, which is manufactured by Fresenius Kabi.  Peditrace comprises per milliliter: 0.25 mg zinc, 0.02 mg copper, no chromium, 0.001 mg manganese, and 2 mcg selenium (page 451).  The examiner notes that Vanek teaches various parenteral multivitamin formulations in Table 8 (page 448).
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated to add either of the following multi-trace formulations to the Kabiven:  Addamel N or Peditrace.  The foregoing modification, along with adding a multivitamin formulation, would have been made to yield an infusion capable of providing total parenteral nutrition (TPN).  Adding either Addamel N or Peditrace to the Kabiven would yield a formulation that renders the various ranges recited in the claims of the present application prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Applicant is alerted that the examiner is obligated to interpret the adjective <stable> broadly because it is defined broadly on page 7 of the specification, as originally filed.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  The similarity between (i) the formulation examples set forth in the 37 CFR 1.132 Declaration filed 07 October 2022 and (ii) Kabiven plus Addamel N or Peditrace provides a sound basis for the examiner’s position that the various stability limitations recited in the claims of the present application are satisfied.  MPEP § 2112(V).  
In sum, claims 1-6, 8-11, 13-17, 67, 68, 71-77, and 79 are prima facie obvious.
Regarding claim 12, Peditrace comprises no chromium, and it is Applicant’s burden to show a nonobvious difference that is based on the following product-by-process limitation: “nonpyrogenic.”  Applicant is referred to MPEP § 2113(II).  Alternatively, Addamel N comprises very little chromium, i.e., 1.0 µm/mL (page 1), which is close enough to zero to support a finding of prima facie obvious.  MPEP § 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  
Regarding claim 78, Peditrace comprises no molybdenum (Vanek at page 451).  Alternatively, Addamel N comprises very little molybdenum, i.e., 1.9 µm/mL (page 1), which is close enough to zero to support a finding of prima facie obvious.  MPEP § 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  
Response to 37 CFR 1.132 Declaration
The following remarks are provided in response to the 37 CFR 1.132 Declaration filed 07 October 2022, which was executed by Richard P. Lawrence:
From the outset, it is important to recognize that Kabiven does not teach away from adding a multi-trace element formulation thereto.  Rather, Kabiven expressly endorses it.  Page 3 (“For total parenteral nutrition add multivitamins and trace elements via the additive port.”).  At the moment Addamel N or Peditrace is added to Kabiven, a composition is formed that satisfies the trace elemental profile recited in the claims of the present application.  It also satisfies the compositional profile relating to lipids, amino acids, dextrose, and electrolytes.  This observation is significant because “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  MPEP § 2112.01(II).  With this in mind, it is the examiner’s position that either Kabiven plus Addamel N or Kabiven plus Peditrace satisfies or renders obvious the various stability limitations recited in Applicant’s claims.  See also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The examiner acknowledges that Kabiven, on page 25, sets forth the following cautionary remarks: “The product should be used immediately after the introduction of additives.  If not used immediately, the storage time and conditions prior to use should not be longer than 24 hours at 2° to 8°C (36° to 46°F).  After removal from storage at 2° to 8°C (36° to 46°F), the admixture should be infused within 24 hours.  Any mixture remaining must be discarded.”
However, the claims under consideration are not directed to a method comprising the following steps: (i) adding a multi-trace element solution to a parenteral nutritional composition comprising amino acids, electrolytes, dextrose, and lipids; (ii) storing the resulting composition for “about at least 3 days to about 14 days” (claim 1); and (iii) thereafter, administering the composition to a patient.  Those claims are directed instead to a composition.  Applicant is reminded that although “the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using” (MPEP § 2112.02(II) (emphasis added)), “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  MPEP § 2112(I).  
In sum, the Lawrence Declaration does not rebut the foregoing §103 rejection.  
*     *     *

Conclusion
Claims 1-6, 8-17, 67, 68, and 71-79 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
03 December 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611